UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2427



WOJCIECH M. TURKOWSKI,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-886-342)


Submitted:   April 20, 1999                   Decided:   May 3, 1999


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wojciech M. Turkowski, Petitioner Pro Se. Marion Edward Guyton,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wojciech Turkowski petitions for review of a final order of

the Board of Immigration Appeals (“Board”) denying his application

for asylum and withholding of deportation.    Our review of the rec-

ord discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.     Accordingly, we affirm

on the reasoning of the Board.    In re Turkowski, No. A28-886-342

(Bd. Imm. App., Aug. 27, 1998).       Turkowski’s motions to dismiss

Respondent’s counsel, to deny Respondent an extension of time to

file a brief, and to transfer his case to a criminal court are

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2